In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-15-00415-CV
                            ________________________

                        MATTHEW BAUMAN, APPELLANT

                                           V.

                      ALDRIDGE ELECTRIC, INC., APPELLEE



                         On Appeal from the 223rd District Court
                                   Gray County, Texas
             Trial Court No. 37,512; Honorable Phil N. Vanderpool, Presiding


                                   December 7, 2015

                           MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant, Matthew Bauman, gave notice of appeal from the trial court’s

summary judgment in favor of Appellee, Aldridge Electric, Inc.           By letter dated

November 4, 2015, the clerk of this court advised Bauman that a filing fee of $205 was

overdue and notified him that failure to submit payment within ten days would subject

the appeal to dismissal pursuant to Rule 42.3(c) of the Texas Rules of Appellate

Procedure.
       Bauman has not responded, paid the filing fee, nor made other arrangements for

the discharge of the filing fee. See TEX. R. APP. P. 12.1(b). Unless a party is excused

from paying a filing fee, the clerk of this court is required to collect filing fees set by

statute or the Texas Supreme Court when an item is presented for filing. See id. at 5,

12.1(b). Although the filing of a proper notice of appeal invokes an appellate court’s

jurisdiction, if a party fails to follow the prescribed rules of appellate procedure, the

appeal may be dismissed. Id. at 25.1(b).

       Accordingly, having provided Bauman a reasonable opportunity to cure this

defect, this appeal is dismissed for failure to comply with a requirement of the appellate

rules and failure to comply with a notice from the clerk requiring action within a specified

time. TEX. R. APP. P. 42.3(c).



                                                        Per Curiam




                                             2